While I'm puzzled by the pronouncement of law concerning what materials the trial court may consider in resolving a motion for judgment on the pleadings and the lack of logical consistency in the primary opinion, I agree that factual questions exist about the continued viability of the "Clark Contract". Because that document is at best ambiguous concerning the purported conversion of the station to Exxon products, it cannot be determined as a matter of law what the effect of such a change had on the contractual relationship between the Clark's and WC Oil. Thus, I agree that the trial court improperly granted judgment against the plaintiffs on the basis of Civ. R. 12 (C))